Page 13 of 19

AT&T Issue Date: Sep 05, 2020

Account Number: 512019714972

347.556.5532 continued
Place Number Rate Feature Airtlme —LD/Add! Place Number Feature Airtime —LD/Addl
Time Called Called Code Code Min Charges = Charges Time Called Called Code Min Charges Charges

Thursday, Aug 2? Tuesday, Sep 01

Friday, Aug 28

Saturday, Aug 29 031ipm k

08:37am INCOMICL 917.545.5557 “ SDDV
09:5iam INCOMICL 917.5455557~  SDDV
y07am NEWYONY 9175455557 SDDV
10:44am INCOMICL  917.5455557-“ SDDV

Thursday, Sep 03

1:46am NEW YONY 917.545.5557 ” SDDV n $0.00 $0.00

Friday, Sep 04

7 ee

0353pm INCOMICL — 917.545.5557 “ SDDV 10 $0.00 $0.00

Saturday, Sep 05

3475565532 continues

 
Page: 12 of 19

AT&I Issue Date: Sep 05, 2020
Account Number. 512019714972

347.556.5532 continued
Place Number Rate Feature Airtime LD/Addl Place Number Rate Feature Airtime LD/Addl
Time Called Called Code Code Min Charges Charges Time Called Called Code Code Min Charges Charges

Saturday, Aug 22

Sunday, Aug 23

Monday, Aug 24

03:53pm INCOMICL 9175455557 L“ WIFI $0.00 $0.00
| 7

3

Friday, Aug 21 i: . 26 7

347.556.5532 continues_

Tuesday, Aug 18

 
Page:
Issue Date:
Account Number:

Place Number Rate
Called Called Code

Wireless, 347.556.5532 O3Sipm INCOMICL — 9175455557 -~ WIFI
JOSE R. PANORA OAMipm INCOMICL 9175455557,“ SDDV

Call Detail

Place Number Rate Feature Airtime LD/Addl
Time Called Called Code Code Min Charges Charges

a

Thursdoy, Aug 06

ae _

Friday, Aug 07

Saturday, Aug 08

Monday, Aug 10

Tuesday, Aug if

Wednesday, Aug 12

Friday, Au

03:45pm INCOMICL 917.545.5557

3475565532 continues...

11 of 19
Sep 05, 2020
512019714972

Feature
Code Min

nN
7

Airtime
Charges

$0.00
$0.00

LD/Addl
Charges

$0.00
$0.00

 
